Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Magnin et al. (US 7,896,821 (provided in the IDS)) and in view of Slomka (US 5,636,179). 

3.	Addressing claim 1, Magnin discloses an ultrasound device for facilitating treatment (lymphatic waste clearance is an intended use), the ultrasound system comprising:
a first frequency-generator generating a predetermined first frequency that is of an ultrasound waveform in a band of 100 KHz to less than 200 KHz 
a first waveform modulator modulating the ultrasound waveform of the first frequency (see col. 10, lines 10-25);
wherein the ultrasound facilitates clearance of lymphatic wastes of the brain (this is an intended used; Magnin’s ultrasound device is capable of lymphatic waste clearance in the brain);
irradiating ultrasound toward a brain of mammals (see Figs. 1 and 5);
a second frequency-generator generating a predetermined second frequency that is of an ultrasound waveform in a band of 100 KHz to less than 200 KHz (see Figs. 1, 5 and col. 5, lines 55-60; generator is part of the system in order to generate ultrasound; the system is capable of having this frequency range);
a second waveform modulator modulating a waveform of the second frequency (see col. 10, lines 10-25);
wherein the first ultrasound transducer and the second ultrasound transducer are disposed in a circumference of the brain facing toward a deep area of the brain (see Figs. 1, 3 and 5, patient brain 310 and target 530);
wherein a tone burst duration of the ultrasound ranges from 100 ms to 500 ms (Magnin’s device is capable of having this duration ranges; this is 

Magnin does not explicitly discloses a first linear amplifier amplifying the ultrasound waveform of the first frequency; a first resonance circuit portion matching impedance of the amplified ultrasound waveform of the first frequency; a first ultrasound transducer coupled to the first resonance circuit portion; a second linear amplifier amplifying the waveform of the second frequency; a second resonance circuit portion matching impedance of the amplified waveform of the second frequency and a second ultrasound transducer coupled to the second resonance circuit portion. However, these are common components in ultrasound system coupled together to generate and transmit ultrasound. Slomka explicitly discloses a first linear amplifier amplifying the ultrasound waveform of the first frequency; a first resonance circuit portion matching impedance of the amplified ultrasound waveform of the first frequency and a first ultrasound transducer coupled to the first resonance circuit portion (see Fig. 1 and col. 4, lines 19-28); a second linear amplifier amplifying the waveform of the second frequency (see Fig. 1 and col. 4, lines 19-28); a second resonance circuit portion matching impedance of the amplified waveform of the second frequency and a second ultrasound transducer coupled to the second resonance circuit portion (see Stomka’s Fig. 1 and col. 4, lines 19-28; Magnin explicitly discloses 2 transducer 110a-b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magnin to have a first linear amplifier amplifying the ultrasound waveform of the first frequency; a first resonance circuit portion matching 

4.	Addressing claim 3-6 and 8-9, Magnin discloses:
Regarding claim 3, a head gear to which the first ultrasound transducer and the second ultrasound transducer are fixed (see Fig. 1, transducer 110a-b are fix to head gear 100);
Regarding claim 4, wherein the first ultrasound transducer and the second ultrasound transducer are aligned so as to irradiate the amplified ultrasound waveforms of the first and second frequencies toward the deep brain area (see Fig. 5);
Regarding claim 5, wherein the first ultrasound transducer and the second ultrasound transducer irradiate the amplifier ultrasound waveforms of the first and second frequencies sequentially or simultaneously (see Fig. 5 and col. 10, lines 10-25);
Regarding claim 6, a coupling gel so as to be acoustically coupled to a skin of the mammal (see col. 8, lines 15-30; coupling pad for cooling and acoustic coupling is equivalent to coupling gel);
Regarding claim 8, wherein an intensity of the amplifier ultrasound waveforms of the first and second frequencies is a spatial peak pulse average intensity (Isppa) ranging from 0.1 to 190 Watt/cm2 (Magnin’s device is capable of having this intensity; this is depend on the medical application; this is FDA standard ultrasound medical treatment intensity);
Regarding claim 9, wherein a focal point of the amplifier ultrasound waveforms of the first and second frequencies is a spatial peak temporal average intensity (Ispta) ranging from 100 to 720 mWatt/cm2 (Magnin’s device is capable of having this intensity; this is depend on the medical application; this is FDA standard ultrasound medical treatment intensity).

Response to Arguments

Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive. Applicant argues the references discloses blood brain barrier and not clearing lymphatic waste from the brain. Applicant’s argument is not persuasive because the claim is claiming an ultrasound system. The ultrasound system intended used is for clearing lymphatic waste. This is a system/structural claim and the references discloses all the structures. The ultrasound system is capable of using for lymphatic waste clearing. In rejection of system claim the reference is not require to disclose the intended used. Applicant argues the references do not disclose less than 200 khz frequency and burst duration of 100 ms to 500 ms. Applicant’s argument is not persuasive because this is system claim and the system is capable of having these . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0178441 (see Figs. 1-2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793